Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 08/02/2019 havingclaims 1-7 pending and presented for examination.
Priority
2.  	Application filed on 01/04/2019 is a is a 371 of PCT/JP2017/024286 07/03/2017
FOREIGN APPLICATIONS JAPAN 2016-133628 07/05/2016 are acknowledged.
Drawings
3.  	The drawings were received on 01/04/2019 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 01/04/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 01/04/2019 is accepted by the examiner.
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-7 are rejected under 35 U.S.C. 102 (a)(2)  as being anticipated by US Publication  US 20160294528 A1 KIM et al. (Hereinafter “KIM ").
 	As per  claim 8,  (New) KIM teaches a terminal comprising: a receiver that receives a synchronization signal, and receives a specified signal, including a broadcast channel in a resource located at a predetermined position relative to a resource for the synchronization signal (para [0186],UE is receiving synchronization signal PSS and specified signal, including a broadcast channel, each synchronization and broadcast channel information are received at different time and position information),; and a processor that determines an index, which indicates a time resource for the synchronization signal and the specified signal, based on the specified signal (para [0186-0191],US calculates the subcarrier index and determines the broadcast channel in a resource located at a predetermined position and UE may detect the PBCH and/or the common control channel region starting from the subcarrier indicated by the subcarrier index k), wherein in a Radio Resource Control (RRC) connected mode,the receiver receives measurement-object information that indicates a measurement
 frequency of the synchronization signal and a measurement timing of the synchronization signal(para [0096] [0186], fig. 9, UE in RRC_CONNECTED state and 
	As per  claim 10,    (New) KIM teaches the terminal according to claim 9, wherein the measurement timing includes a measurement periodicity and a time duration of a measurement window (para [0139], measurement timing includes a measurement periodicity and a time duration of the received window).
	As per  claim 11,    (New) KIM teaches a radio communication method for a terminal, comprising: receiving a synchronization signal, and receiving a specified signal, including a broadcast channel, in a resource located at a predetermined position relative to a resource for the synchronization signal(para [0186],UE is receiving synchronization signal PSS and specified signal, including a broadcast channel, each synchronization and broadcast channel information are received at different time and position information),;; and determining an index, which indicates a time resource for the synchronization signal and the specified signal, based on the specified signal (para [0186-0191],US calculates the subcarrier index and determines the broadcast channel in a resource located at a predetermined position and UE may detect the PBCH and/or the common control channel region starting from the subcarrier indicated by the subcarrier index k), in a Radio Resource Control (RRC) connected mode,the receiver receives measurement-object information that indicates a measurement
 frequency of the synchronization signal and a measurement timing of the synchronization signal(para [0096] [0186], fig. 9, UE in RRC_CONNECTED state and 
	As per  claim 12, (New) KIM teaches a base station comprising: a processor that controls the base station; and a transmitter that transmits a synchronization signal, and transmits a specified signal, including a broadcast channel, in a resource located at a predetermined position relative to a resource for the synchronization signal (para [0186],fig. 12,base station eNB is transmitting synchronization signal PSS and specified signal, including a broadcast channel, each synchronization and broadcast channel information are received at different time and position information ), wherein an index, which indicates a time resource for the synchronization signal and the specified signal, is based on the specified signal (para [0186-0191],US calculates the subcarrier index and determines the broadcast channel in a resource located at a predetermined position and UE may detect the PBCH and/or the common control channel region starting from the subcarrier indicated by the subcarrier index k), wherein in a Radio Resource Control (RRC) connected mode,the receiver receives measurement-object information that indicates a measurement frequency of the synchronization signal and a measurement timing of the synchronization signal(para [0096] [0186], fig. 9, UE RRC_CONNECTED state and receives of the synchronization signal and a measurement timing of the synchronization signal, the frame includes synchronization signal receives in time and frequency regions measurement frequency of the synchronization signal and a measurement timing of the synchronization signal).

Response to Arguments
 	On page 8 of applicant’s argument regarding claim 8, applicant argues that, “none of the claim recites the wherein in a Radio Resource Control (RRC) connected mode, the receiver receives measurement-object information that indicates a measurement  frequency of the synchronization signal and a measurement timing of the synchronization signal”, KIM teaches para [0096] [0186], fig. 9, UE receives subframe while it is RRC_CONNECTED state receives the subframe in a TTA which includes the synchronization signal in time axis and synchronization signal in frequency  as the UE RRC_CONNECTED state and receives of the synchronization signal and a measurement timing of the synchronization signal, the frame includes synchronization signal receives in time and frequency regions measurement frequency of the synchronization signal and a measurement timing of the synchronization signal
					Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20150173122 A1; US Patent Publication US 20120289163 A1,   US Patent Publication US 20090303891 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan 
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467